                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


SAMUEL JOHN DAVIDSON,

           Plaintiff,

         v.                                                 Case No. 20-CV-577

KILOLO KIJAKAZI,1
Acting Commissioner of Social Security,

           Defendant.


                                         DECISION AND ORDER


           Samuel John Davidson seeks judicial review of the final decision of the Commissioner

of the Social Security Administration denying his claim for supplemental security income

(“SSI”) under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below, the

Commissioner’s decision will be reversed and the case remanded for further proceedings

consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                               BACKGROUND

           Davidson initially alleged disability beginning on October 10, 1988, when he was just

four years old (DOB Oct. 20, 1983). (Tr. 13, 27.) Davidson previously received disability

benefits (Tr. 323); however, the benefits ceased when he was incarcerated from 2007 until

2017 for armed robbery (Tr. 47–48, 325). Davidson amended his alleged onset date to July 6,

2017—the day he was released from prison. (Tr. 13.) He alleges disability due to a learning

disability, depression, and mental health issues. (Tr. 197.) Davidson’s application was denied



                                     
1
    The court has changed the caption to reflect Kilolo Kijakazi's recent appointment as acting commissioner.



              Case 2:20-cv-00577-NJ Filed 08/10/21 Page 1 of 12 Document 26
initially and upon reconsideration. (Tr. 13.) Davidson filed a request for a hearing, and a

hearing was held before an Administrative Law Judge (“ALJ”) on June 13, 2019. (Tr. 35–

60.) Davidson testified at the hearing, as did Deborah Christiansen, a vocational expert. (Tr.

35.)

        In a written decision issued November 5, 2019, the ALJ found that Davidson had the

severe impairments of schizoaffective disorder, intellectual disorder, major depressive

disorder, social phobia, antisocial personality disorder, and an anxiety disorder. (Tr. 15.) The

ALJ found that Davidson did not have an impairment or combination of impairments that

met or medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1

(the “Listings”). (Tr. 16–19.) The ALJ further found that Davidson had the residual functional

capacity (“RFC”) to perform a full range of work at all exertional levels, but with the following

non-exertional limitations: can perform simple, routine, and repetitive tasks; can maintain

attention and concentration for two-hour segments; can make simple work-related decisions;

can tolerate occasional changes in a routine work setting; and can occasionally interact with

supervisors and co-workers and never interact with the public. (Tr. 20.)

        While Davidson had no past relevant work, the ALJ found that given his age,

education, work experience, and RFC, jobs existed in significant numbers in the national

economy that Davidson could perform. (Tr. 27.) As such, the ALJ found that Davidson was

not disabled from July 6, 2017 through the date of the decision. (Tr. 28.) The ALJ’s decision

became the Commissioner’s final decision when the Appeals Council denied Davidson’s

request for review. (Tr. 1–5.)




                                               2

          Case 2:20-cv-00577-NJ Filed 08/10/21 Page 2 of 12 Document 26
                                          DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to This Case

        Davidson argues that the ALJ erred by: (1) finding his statements of disabling

symptoms inconsistent with the record evidence; (2) failing to account for his variable




                                               3

            Case 2:20-cv-00577-NJ Filed 08/10/21 Page 3 of 12 Document 26
functioning in the RFC; and (3) improperly weighing the opinions of his treating medical

sources. I will address each in turn.

                2.1   Evaluation of Subjective Symptoms

       Davidson argues the ALJ improperly evaluated his subjective symptoms, erroneously

finding that Davidson’s course of treatment was “generally conservative,” that he benefitted

greatly from his medications, and that he generally had good objective findings on mental

status examination. He further argues the ALJ put too much weight on his lack of “lengthy”

hospitalizations and on his activities of daily living in finding his symptoms less severe than

alleged.

       The Commissioner’s regulations set forth a two-step test for evaluating a claimant’s

statements regarding his symptoms. First, the ALJ must determine whether the claimant

suffers from a medically determinable impairment that could reasonably be expected to

produce the alleged symptoms. SSR 16-3p. Second, if the claimant has such an impairment,

the ALJ must evaluate the intensity and persistence of the symptoms to determine the extent

to which they limit the claimant’s ability to work. Id. If the statements are not substantiated

by objective medical evidence, the ALJ must evaluate the intensity, persistence, and limiting

effects of the alleged symptoms based on the entire record and considering a variety of factors,

including the claimant’s daily activities; the location, duration, frequency, and intensity of the

symptoms; factors that precipitate and aggravate the symptoms; the type, dosage,

effectiveness, and side effects of any medication the claimant takes; treatment, other than

medication, used for relief of the symptoms; other measures the claimant uses to relieve the

symptoms; and any other factors concerning the claimant's functional limitations due to the

symptoms. Id.


                                                4

           Case 2:20-cv-00577-NJ Filed 08/10/21 Page 4 of 12 Document 26
       In discounting Davidson’s allegations of disabling symptoms, the ALJ found that

Davidson maintained significant mental functional capacity through a generally conservative

course of treatment consisting of counseling and medication and that his treatments have

“controlled, reduced or eliminated his symptoms.” (Tr. 22.) The ALJ further found that

Davidson’s records showed generally good objective findings on mental status examination

and found that Davidson did not require “any . . . significant mental health treatment

requiring lengthy in-patient hospitalization.” (Tr. 21–22.) Finally, the ALJ found the fact

Davidson performed duties while incarcerated, including cutting grass, working in the

kitchen, and wiping and putting salt on tables, showed a “significant capacity to concentrate

and persist in performing work tasks and following work procedures, as well as following a

routine work schedule.” (Tr. 22.) The ALJ also found that Davidson’s ability to watch

television and use the internet showed a “significant capacity to concentrate.” (Id.)

       The ALJ’s interpretation of the record evidence greatly overestimates Davidson’s

functional capacity. He paints a picture of a claimant with “significant mental functional

capacity,” maintained through a “generally conservative course of treatment” (Tr. 22),

concluding that the record contained no evidence of “significant mental health treatment”

(Tr. 23). Review of the record in its entirety shows quite the opposite. Subsequent to

Davidson’s July 2017 release from prison, the records demonstrate extreme depression with

suicidal ideation, despite continued medication and therapy. In October 2017, Davidson told

his treating physician, Dr. Ashley Munroe, that he did not believe his Paxil medication was

working, that he felt down “all the time,” that he was “not afraid of dying” and had “nothing

to live for,” and stated that he “would get a gun from a friend and blow his brain out.” (Tr.

399.) In January 2018, his treating physician noted that while Seroquel helped his mood, it


                                               5

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 5 of 12 Document 26
also caused significant weight gain. (Tr. 404.) Davidson did not believe his Effexor medication

was working and his cousin, with whom he lives, stated that Davidson rarely exited his room

and had no appetite. (Id.)

       February 2018 marks the beginning of multiple trips to the hospital for emergency

psychiatric care. On February 8, 2018, Davidson presented to the emergency room with

worsening paranoia, visual hallucinations, and command auditory hallucinations telling him

to kill himself. (Tr. 539–75.) After treating for four days with medications and therapy,

Davidson’s condition improved enough to be considered “clinically stable” for discharge on

February 12. (Tr. 540.) On August 21, Davidson reported to nurse practitioner Rabany

Clayborn that in a one-week period, he typically only has three “good” days. (Tr. 426.) He

told Clayborn that he felt “tired of life” and heard a female voice telling him to harm himself.

(Id.) Because Davidson was unsure whether he would actually harm himself, Davidson

agreed to go to the psychiatric hospital for evaluation and treatment. (Id.) He was escorted to

Aurora Psychiatric Hospital by the police (id.), but ultimately “did not stay long” at the

hospital (Tr. 425).

       On October 16, 2018, around 11:10 a.m., Davidson reported to his therapist that he

experienced five to six panic attacks on a daily basis. (Tr. 517.) Davidson again was escorted

to the Aurora Psychiatric Hospital for treatment (id.); however, he left prior to being evaluated

(Tr. 448). That evening, however, Davidson was riding a city bus when the driver saw him

exhibiting mildly erratic and concerning behavior. (Id.) The bus driver called security, who

dropped Davidson off at a firehouse. (Id.) Davidson was eventually transported to the hospital

around 10:00 p.m. for a suspected overdose. (Id.) The records note that Davidson presented

with an altered mental state and repeated attempts at questioning resulted in


                                               6

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 6 of 12 Document 26
incomprehensible mumbling. (Tr. 456.) The next day, Davidson was lethargic and blunted,

unable to participate in the evaluation. (Tr. 465.) By October 21, Davidson’s condition

improved. (Tr. 462–63.) He admitted that he took too much Fluoxetine and Risperidone, but

denied attempting suicide, stating that his cousin normally dispenses his medications and that

he was confused. (Tr. 463.) Although Davidson continued to hear voices episodically, they

were now quieter and indiscernible. (Tr. 462–63.) Davidson was deemed safe for discharge.

(Tr. 463.)

       Davidson’s overdose caused him to develop a pulmonary embolism, requiring three

to six months of anticoagulation treatment. (Tr. 639.) Despite Davidson’s statement at the

hospital that his overdose was accidental, he told his primary care physician several days later,

on both October 23 (Tr. 643) and October 26, 2018, that he was trying to kill himself

intentionally and noted that his cousin locks up his medication when she is not home (Tr.

639). Davidson endorsed having visual hallucinations. (Tr. 643.) In December, Davidson

reported feeling depressed or hopeless nearly every day (Tr. 668) and his cousin stated that

someone is with him at all times (Tr. 667). In early 2019, Davidson continued to report daily

symptoms of depression despite taking his medications (Tr. 679, 684) and continued to need

constant supervision (Tr. 679).

       Against the backdrop of these medical records, it is difficult to understand how the

ALJ came to the conclusion that he did. Again, the ALJ found Davidson’s mental health

treatment “conservative.” For mental health treatments, as opposed to physical health

treatments, determining whether treatment is “conservative” is not as clear. Even so,

Davidson’s course of treatment would not fall under the term “conservative.” Throughout the

relevant time period, Davidson treated with both anti-depressant and anti-psychotic


                                               7

             Case 2:20-cv-00577-NJ Filed 08/10/21 Page 7 of 12 Document 26
medications. (See Tr. 404 and Tr. 667.) He engaged in mental health counseling at least once

a month, and often up to three times per month. (Tr. 356, 355, 373 in Feb.; Tr. 354, 353, 372

in Mar.; Tr. 350, 347, 370 in Apr.; Tr. 519, 511, 510 in Jan. 2019). In addition, Davidson was

admitted for in-patient psychiatric treatment for four days in February 2018 and for five days

in October 2018. (Tr. 539, 440.) He also sought emergency treatment in August 2018 for

suicidal ideation. (Tr. 425–26.) While the ALJ believed Davidson’s lack of a “lengthy” in-

patient hospitalization supports the notion of conversative mental health treatment, in-patient

hospitalization, no matter the length, is not “conservative” treatment for mental health

impairments.

       Furthermore, the record does not support the ALJ’s conclusion that Davidson’s

symptoms were “controlled, reduced, or eliminated” through his treatment. (Tr. 22.) While

Davidson did show some improvement, particularly in 2019 when he several times denied

reports of depression or anxiety (Tr. 519, 531, 535), these records are interspersed with

multiple records showing continued auditory hallucinations and symptoms of depression (Tr.

511, 533). This is a far cry from his symptoms being controlled or eliminated.

       Finally, the ALJ places far too much emphasis on Davidson’s activities to discount his

disabling symptoms. It is unclear how cutting grass, opening cans, wiping tables, putting salt

on tables, watching television, or surfing the internet demonstrates a “significant capacity to

concentrate and persist.” (Tr. 23.) Especially given the record evidence showing the

tremendous extent Davidson relied on his cousin, with whom he lives, to provide his care.

The record shows that Davidson needed his cousin to administer his medications, that she

kept his medications locked up when she was not home (Tr. 639), and that she never left him

home alone (Tr. 679). Even the Administration’s field office employee observed and recorded


                                              8

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 8 of 12 Document 26
that Davidson received a lot of help from his cousin. (Tr. 204.) For all of these reasons, I find

the ALJ erred in his consideration of Davidson’s subjective symptoms and that remand is

warranted on this ground.

              2.2     Evaluation of Variable Functioning

       Davidson argues that the ALJ failed to account for his variable functioning in assessing

his RFC, glossing over his periods of reduced functioning and focusing too heavily on his

periods of improvement. (Pl.’s Br. at 16–17.) An ALJ cannot cherry-pick the record, citing

only to records showing the claimant is doing well and ignoring the records that show he is

doing poorly. This is especially true in cases of mental impairments. See Punzio v. Astrue, 630

F.3d 704, 710 (7th Cir. 2011) (“As we have explained before, a person who suffers from a

mental illness will have better days and worse days, so a snapshot of any single moment says

little about her overall condition.”). For the same reasons I find the ALJ erred in his

consideration of Davidson’s subjective symptoms, I agree that the ALJ focuses too heavily

on Davidson’s periods of improvement and improperly discounts the many records

interspersed within the records of improvement showing mental impairment. Thus, remand

is also warranted on this ground.

              2.3     Weight Given to Treating Sources

       Finally, Davidson argues the ALJ improperly weighed the opinions of his treating

medical providers—Daniel Medlock, LPC and Robert Lee, ACSW.

       Lee completed a Mental Impairment Medical Source Statement on May 9, 2019. (Tr.

694–98.) Lee opined very severe work restrictions for Davidson, including missing more than

four days per month of work due to symptoms and needing four to five unscheduled breaks

per day. (Tr. 695.) Either of these restrictions, in and of themselves, would be work preclusive.


                                               9

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 9 of 12 Document 26
(Tr. 56–57.) Lee also opined, however, that Davidson had marked limitations in his ability to

understand, remember, and apply information; interacting with others; concentrating,

persisting, or maintaining pace; and adapting or managing oneself. (Tr. 696–97.) Medlock

completed a Mental Impairment Medical Source Statement on October 16, 2018. (Tr. 435–

39.) Medlock stated that Davidson was morbidly depressed and experienced constant

auditory and visual hallucinations, panic attacks, and sleep problems. (Tr. 435.) Medlock

opined similarly restrictive work limitations as Lee, finding that Davidson would miss more

than four days per month of work due to symptoms and would need six or more unscheduled

breaks per day. (Tr. 436.) Medlock similarly opined that Davidson had marked limitations in

his ability to understand, remember, and apply information; interacting with others;

concentrating, persisting, or maintaining pace; and adapting or managing oneself. (Tr. 438–

39.) The ALJ rejected both treating source statements on nearly identical grounds. (Tr. 25–

26.) The ALJ concluded the opinions were inconsistent with the record evidence showing

that Davidson had “the mental capacity to perform at a significant functional level,” the

activities he engaged in while incarcerated (i.e., drawing, painting, working), and the records

showing improvement in Davidson’s conditions. (Id.)

       An ALJ must consider all medical opinions in the record regardless of its source,

utilizing the following factors: the examining relationship, the treatment relationship, the

opinion’s supportability and consistency, the provider’s specialization, and other relevant

factors. 20 C.F.R. § 404.1527(c). Supportability and consistency are the most important

factors to consider in determining the persuasiveness of a medical source’s opinion. Id. §

404.1527(b)(2). Again, for the reasons I find the ALJ erred in evaluating Davidson’s subjective

symptoms, I find the ALJ erred in his evaluation of Lee and Medlock’s opinions. As


                                              10

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 10 of 12 Document 26
previously stated, the ALJ’s finding that Davidson had “the mental capacity to perform at a

significant functional level,” is flawed, as well as his reliance on the record evidence indicating

improvement in Davidson’s condition to the exclusion of the records showing continued

serious impairment despite medication and therapy. For these reasons, I find the ALJ erred

on this ground as well.

                                        CONCLUSION

       Davidson seeks reversal and remand of this case on several alleged grounds of error. I

agree the ALJ erred in his consideration of Davidson’s subjective symptoms, which infects

his analysis of Davidson’s RFC and the weight given to his treating providers’ opinions.

       Davidson asks for reversal and an award of benefits, but that remedy is appropriate

only if all factual issues involved in the entitlement determination have been resolved and the

resulting record supports but one conclusion—that the claimant qualifies for disability

benefits. Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). As discussed above, there are

unresolved issues the ALJ must sort out on remand. For these reasons, the Commissioner’s

decision is reversed and the case will be remanded for further proceedings consistent with this

decision.

                                             ORDER

            NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

            IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.




                                                11

         Case 2:20-cv-00577-NJ Filed 08/10/21 Page 11 of 12 Document 26
Dated at Milwaukee, Wisconsin this 10th day of August, 2021.


                                         BY
                                         BY THE COURT
                                                    T


                                                             _________
                                                             ___________
                                                                  __
                                         NAN
                                         NANCY
                                           ANNCY JOS
                                                  JOSEPH
                                                   OS
                                                   O SEP
                                                       EPH
                                         United
                                         U  i dSStates M
                                                       Magistrate
                                                          i       JJudge
                                                                     d




                                    12

 Case 2:20-cv-00577-NJ Filed 08/10/21 Page 12 of 12 Document 26
